The BNY Mellon Funds Funds Ticker Symbols Class M shares Investor shares BNY Mellon Large Cap Stock Fund MPLCX MILCX BNY Mellon Large Cap Market Opportunities Fund MMOMX MMOIX BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund MTSMX MTSIX BNY Mellon Income Stock Fund MPISX MIISX BNY Mellon Mid Cap Multi-Strategy Fund MPMCX MIMSX BNY Mellon Small Cap Multi-Strategy Fund MPSSX MISCX BNY Mellon U.S. Core Equity 130/30 Fund MUCMX MUCIX BNY Mellon Focused Equity Opportunities Fund MFOMX MFOIX BNY Mellon Small/Mid Cap Fund MMCMX MMCIX BNY Mellon International Fund MPITX MIINX BNY Mellon Emerging Markets Fund MEMKX MIEGX BNY Mellon International Appreciation Fund MPPMX MARIX BNY Mellon International Equity Income Fund MLIMX MLIIX BNY Mellon Bond Fund MPBFX MIBDX BNY Mellon Intermediate Bond Fund MPIBX MIIDX BNY Mellon Corporate Bond Fund BYMMX BYMIX BNY Mellon Intermediate U.S. Government Fund MGVMX MOVIX BNY Mellon Short-Term U.S. Government Securities Fund MPSUX MISTX BNY Mellon National Intermediate Municipal Bond Fund MPNIX MINMX BNY Mellon National Short-Term Municipal Bond Fund MPSTX MINSX BNY Mellon Pennsylvania Intermediate Municipal Bond Fund MPPIX MIPAX BNY Mellon Massachusetts Intermediate Municipal Bond Fund MMBMX MMBIX BNY Mellon New York Intermediate Tax-Exempt Bond Fund MNYMX MNYIX BNY Mellon Municipal Opportunities Fund MOTMX MOTIX BNY Mellon Asset Allocation Fund MPBLX MIBLX BNY Mellon Money Market Fund MLMXX MLOXX BNY Mellon National Municipal Money Market Fund MOMXX MNTXX P R O S P E C T U S December 31, 2012As with all mutual funds, the Securities and Exchange Commission has notapproved or disapproved these securities or passed upon the adequacy ofthis prospectus. Any representation to the contrary is a criminal offense. Not FDIC-Insured  Not Bank Guaranteed  May Lose Value ContentsFund Summaries BNY Mellon Large Cap Stock Fund 5 BNY Mellon Large Cap Market Opportunities Fund 8 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 13 BNY Mellon Income Stock Fund 19 BNY Mellon Mid Cap Multi-Strategy Fund 22 BNY Mellon Small Cap Multi-Strategy Fund 27 BNY Mellon U.S. Core Equity 130/30 Fund 32 BNY Mellon Focused Equity Opportunities Fund 35 BNY Mellon Small/Mid Cap Fund 38 BNY Mellon International Fund 41 BNY Mellon Emerging Markets Fund 44 BNY Mellon International Appreciation Fund 47 BNY Mellon International Equity Income Fund 50 BNY Mellon Bond Fund 53 BNY Mellon Intermediate Bond Fund 56 BNY Mellon Corporate Bond Fund 60 BNY Mellon Intermediate U.S. Government Fund 63 BNY Mellon Short-Term U.S. Government Securities Fund 67 BNY Mellon National Intermediate Municipal Bond Fund 70 BNY Mellon National Short-Term Municipal Bond Fund 73 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 76 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 79 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 83 BNY Mellon Municipal Opportunities Fund 87 BNY Mellon Asset Allocation Fund 91 BNY Mellon Money Market Fund 97 BNY Mellon National Municipal Money Market Fund 100 Fund Details BNY Mellon Large Cap Stock Fund 103 BNY Mellon Large Cap Market Opportunities Fund 103 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 109 BNY Mellon Income Stock Fund 116 BNY Mellon Mid Cap Multi-Strategy Fund 117 BNY Mellon Small Cap Multi-Strategy Fund 119 BNY Mellon U.S. Core Equity 130/30 Fund 121 BNY Mellon Focused Equity Opportunities Fund 122 BNY Mellon Small/Mid Cap Fund 123 BNY Mellon International Fund 124 BNY Mellon Emerging Markets Fund 125 BNY Mellon International Appreciation Fund 126 BNY Mellon International Equity Income Fund 127 BNY Mellon Bond Fund 127 BNY Mellon Intermediate Bond Fund 128 BNY Mellon Corporate Bond Fund 129 BNY Mellon Intermediate U.S. Government Fund 130 BNY Mellon Short-Term U.S. Government Securities Fund 130 BNY Mellon National Intermediate Municipal Bond Fund 131 BNY Mellon National Short-Term Municipal Bond Fund 131 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 132 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 133 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 134 BNY Mellon Municipal Opportunities Fund 134 BNY Mellon Asset Allocation Fund 135 BNY Mellon Money Market Fund 143 BNY Mellon National Municipal Money Market Fund 143 Investment Risks and Other Potential Risks 145 Management 161 Shareholder
